department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person d number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c date d state f organization g organization h city j date k program l program x dollars amount dear date date employer id number ‘contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of - the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were formed as a nonprofit corporation on b in the state of d per your amended and restated charter filed on c you were formed for the following purposes which the charter states shall be exclusively religious charitable or educational within the meaning of sec_501 of the code i proclaiming earnestly the gospel message and to urge its personal acceptance 1i promoting prayer bible study missions christian fellowship evangelism christian service and encouraging in every possible way a lifetime commitment to christ letter rev catalog number 47630w iii providing a forum in which the gospel of jesus christ can be discussed with non-believers outside of a formal church setting iv generously extending the grace of god by giving away of all profits except those retained for capital expenditures to community ministries other local national or international non-profits or organizations or those in financial need your bylaws and executive summary also list the same four purposes the minister of f who is one of your founding board members came up with the vision to form a coffee shop where believers could interact with non-believers in a safe and friendly environment to convey the gospel in a non-confrontational manner in word and deed you were formed as a separate_entity from f encourage other christian churches and organizations to participate in your vision f granted the funding for your start_up and your board members are all members of f article sec_2 of your bylaws indicates that at least one of your directors must be an elder of f additionally a majority of your directors should be members of f in order to once you legally formed you proceeded with your plan and opened a coffee shop in j using the business name g you own the trademark to your logo and tagline you sell coffee locally and plan to eventually sell it online as well you state in your executive summary that the coffee house will exist for four purposes in your community n y a give away of profits provide a safe inviting and informal gathering place serve excellent coffee espresso drinks light fare and help revitalize downtown h your executive summary also states that you believe the location of the coffee house is ideal for the following reasons e e e there is no other similar_business in downtown there is an unmet need in the downtown area for a gathering space that is open late and offers the community a safe place to gather the previous renter also sold coffee and the general setup is close to what we envision as a helpful footprint your website states that your mission is giving away of your profits to community based non-profit organizations and individuals who are already doing great work you decided to not create another nonprofit community organization that did what other existing organizations already do well but rather help them expand their services by providing them with financial support you are committed to you are open monday through friday from a m to p m and saturday from a m to p m you have free wi-fi and power outlets throughout for customer use you use coffee that is sourced directly from coffee farmers therefore the coffee you buy benefits the coffee farmers over the price paid for fair trade letter rev catalog number 47630w coffee your drink selection includes coffee tea smoothies frappes soft drinks and juices your food items include baked goods soups sandwiches salads and desserts copies of your menu can be found on your website the menu shows the various food and beverages you serve and the prices you charge for each you also plan to sell your roasted coffee beans online in the future but you do not have the capability at this time your customers can currently purchase roasted beans at the coffee shop you state that at the coffee shop you provide a location for both formal and informal bible study church group meetings and meetings for other organizations so far your location has been used for a women’s bible study a men’s bible ministry meetings of the elders of f book signings birthday parties baby and bridal showers community business meetings game nights live music and similar events you do not typically charge a fee for_the_use_of space by groups or organizations but your general manager advises users that a suggested donation in the amount of x dollars per hour is welcome you have never denied access or use of your room due to an inability to pay or a decision not to donate you stated that your promotion of the gospel of jesus christ is subtle and indirect several times a year the gospel has been promoted through a program referred to as l this program consists of a donor paying for a certain amount of coffee in advance then when a customer comes in they are told by the staff that the coffee has already been paid for and that the coffee is not free but that the price has already been paid for it - just like jesus already paid the price for all of our sins by dying on the cross for us you also have your monthly mission where you partner with other ministries missionaries and non-profit organizations by regularly highlighting their activities to help raise funds supplies and recognition for them you select a partner and provide information about the person or organization to your customers on display in your shop on social media and at_f you also collect donations for your partner this has occurred on a quarterly basis you have also been able to give away some items to other organizations for their fundraising events you have donated coffee and gift baskets you also give away meals and drinks to the homeless and help connect them with local ministries for lodging and jobs you previously took part in a training program that helps train underserved youth by placing them in a local business for a six week internship so they can gain firsthand experience you have participated with f in the k program which is a prison ministry that connects you and your customers to children with incarcerated parents the program allows your customers to share gifts with the children and the true message of christmas at a party bringing together the children their caregivers your staff and customer angels at_f you have also participated in multiple community activities you have a fund-giving policy that explains how you will select the recipients of your funds first you have an application that organizations must complete that asks for their irs classification description of activities and what they will do with the funds received every six months your board will review the applications and select two applicants the two applicants selected will each receive half of the fundraising and proceeds from operations for six months you will distribute funds to the recipient organizations every three months there is no maximum to the amount that you will distribute but it will be limited to the money received from fundraising and the proceeds from your operations that exceed operating_expenses debts and capital expenditures your activities are run by compensated staff as well as volunteers you estimated that approximately of the total time expended toward your operations has been provided by volunteers volunteers help with operational aspects to promote the gospel of jesus christ through service roasting beans for g assisting in waiting on letter rev catalog number 47630w customers and interacting with them and helping with the maintenance and physical needs of the shop and equipment your board members regularly participate with planning your activities and the members of f generously give to assist with your operations and utilize the coffee shop as a forum for christian fellowship almost all of your revenue is from the sale of food items your largest expense is for salaries and wages you also have occupancy expenses and expenses for cost_of_goods_sold advertising licenses and permits insurance supplies payroll and repairs and maintenance you have not yet earned profits that have allowed you to give away any substantial amount of money but you hope to be able to do that in the near future f continues to provide donations to you to assist with your operations law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that-an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of religion revrul_68_72 1968_1_cb_250 states that a nonprofit organization that operates a supervised facility to bring together young people of college age with church leaders educators and leading businessmen of the community may be exempt from federal_income_tax under sec_501 of the code the organization was formed by local churches for the purpose of furthering the religious intellectual and moral development of persons of college age through the operation of the coffee house a supervised facility where church leaders educators and leading businessmen of the community meet and mingle with young people in an informal atmosphere they hold discussions on such subjects as religion current events and social problems personal counseling and vocational guidance are provided a nominal charge is paid upon admission but there are no additional charges for the organization meets it expenses from contributions and the admission charges the refreshments and entertainment rev_rul 1971_2_cb_236 stated that an organization that operated a thrift store where substantially_all of the merchandise sold had been contributed and where more than half of the work performed at the thrift shop was performed without compensation may be exempt under sec_501 of the code the organization was organized by a group of nonprofit_organizations exempt under sec_501 the primary purpose for which the organization was formed was to serve the group of exempt_organizations by performing an essential function for them of soliciting contributions of goods on their behalf and converting the contributed goods to cash for charitable uses letter rev catalog number 47630w in rev_rul 1973_1_cb_221 the service held that an organization that operated a cut-price retail grocery outlet and allocated a small portion of its earnings to provide on-the-job training to the hard-core unemployed did not qualify for exemption the organization's purpose of providing job training for the hardcore unemployed was charitable and educational within the meaning of the common_law concept of charity however the organization's purpose of operating a retail grocery store was not the ruling concluded that the operation of the store and the operation of the training program were two distinct purposes since the former purpose was not a recognized charitable purpose the organization was not organized and operated exclusively for charitable purposes in revrul_76_94 1976_1_cb_171 an organization whose purpose is to provide a resident facility and therapeutic program for emotionally disturbed adolescents operates a grocery store as part of its therapy program the grocery store is supervised by a manager who is experienced in both the retail food industry and in working with disturbed adolescents all other employees are emotionally disturbed adolescents who are participating in the organization’s program the store is operated at a level to utilize only the number of adolescents residing at the facility the service held that since the grocery store is almost fully staffed by the adolescent residents and is operated at a scale no larger than is reasonably necessary for the organization’s training and rehabilitation program the operation of the grocery store is not a related trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services included providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization had an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and was ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 950_f2d_365 cir the court affirmed that living faith did not qualify for exemption under sec_501 of the code since it operated its restaurants and health food stores for a substantially commercial purpose its underlying religious purposes did not mitigate the clear commercial purpose of its operations in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax-exempt entities but included patrons of a private letter rev catalog number 47630w and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center in zagfly inc v c lr t c memo the court held that zagfly’s primary activity the operation of a web-based broker that would sell flowers at market rates was not a charitable activity but rather a commercial activity that amounts to an unrelated_trade_or_business therefore the organization did not meet the requirements of sec_501 of the code because its primary activity did not further a c purpose application of law you are not described in sec_501 of the code nor sec_1_501_c_3_-1 because you fail the operational_test specifically the facts show you are not operated exclusively for sec_501 purposes because a substantial portion of your activities consists of the operation of a coffee shop in a commercial manner while donating funds to other non-profit community organizations is charitable as described in sec_1_501_c_3_-1 your main focus is the operation of a coffee shop additionally while some of the activities that take place in the coffee shop such as the l aim to advance religion more than an insubstantial portion of your activities serve a commercial purpose per sec_1_501_c_3_-1 you are not regarded as operated exclusively for one or more exempt purposes because you do not engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code your primary activity is the operation of a coffee shop in a commercial manner you are open to the public monday through friday from a m to p m and saturday from a m to p m you have free wifi and power outlets throughout for customer use you have space that can be used for gatherings such as meetings and parties you have a selection of food and beverage items that can be purchased at the coffee shop your hours and menu can be found on your website and your executive summary indicates that you believe the location of the coffee house is ideal because there are no other similar businesses downtown therefore the operation of your coffee shop to raise funds is a commercial activity not a charitable activity additionally you do not meet the requirements of reg c -1 c because more than an insubstantial amount of your activities are furthering non-exempt purposes your operation of a coffee shop consists of providing food and beverage to the public for a fee you are similar to the organization in better business bureau of washington d c inc v united_states in that you have a substantial commercial purpose to operate a coffee shop which is not in furtherance of any exempt_purpose within the meaning of sec_501 you are also similar to the organization in b s w group inc v commissioner because your primary purpose is commercial your coffee shop resembles a trade_or_business that is ordinarily carried on by commercial ventures organized for profit you chose your location because there is no other similar_business downtown you charge fees for your food and beverages and plan to eventually sell your coffee beans online you are distinguishable from the organization in revrul_68_72 in that the majority of your activities are to operate your coffee shop in a commercial manner the organization in revrul_68_72 ran a supervised facility where church leaders educators and leading businessmen of the community met and mingled with young people in an informal atmosphere they held discussions on such subjects as religion current events and social problems personal counseling and vocational guidance were provided you do not conduct any regular letter rev catalog number 47630w religious or educational activities at your facility while activities such as bible studies may be conducted at your coffee shop they are not conducted by you they are conducted by groups that are coming to use your space you allow your space to be used by the public for all activities not just those that are religious charitable or educational for instance business meetings birthday parties and baby and bridal showers have all taken place at your coffee shop additionally unlike the organization in revrul_68_72 that charged a nominal admission fee but did not charge for refreshments or entertainment you charge for the food and beverages at your shop the majority of your expenses which are devoted to the operation of the coffee shop are met by the funds from these sales you are distinguishable from revrul_71_581 in that the products sold at your coffee shop are not donated and only of the work performed at the coffee shop is from volunteers while you may have the common goal of donating the funds you make for charitable purposes you stated that you have not yet earned profits that have allowed you to give away any substantial amount of money even if you do contributing net profits to charity does not make a business exclusively charitable you are similar to the organization described in revrul_73_127 because the operation of the coffee shop and your programs to further the gospel of jesus christ partner with other organizations and participate in community activities are separate and distinct activities since the operation of the coffee shop is a substantial part of your activities and is not a recognized charitable purpose you are not organized and operated exclusively for c purposes you are not similar to the organization ruled in revrul_76_94 because the operation of your coffee shop is your main function and your planned religious and charitable programs are secondary to your overall coffee shop activities you are similar to the organizations described in the american institute for economic research v united_states b s w group inc v commissioner airlie foundation v lr s living faith inc v commissioner and zagfly inc v c r because you have a significant non-exempt commercial purpose you are operating a coffee shop that is open to the public six days a week in competition with other commercial markets this is indicative of a business your primary sources of revenues are from coffee shop sales your expenses are mainly for salaries cost_of_goods_sold and occupancy expenses to support the operation of the coffee shop taking in totality the operation of your coffee shop constitutes a significant non-exempt commercial activity conclusion based on the facts and circumstances presented we conclude that you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code your coffee shop activities are indistinguishable from similar activities of an ordinary commercial enterprise if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with letter rev catalog number 47630w e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47630w you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
